Citation Nr: 1011625	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for whether the appellant's 
character of discharge from military service is a bar to 
Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1986 to August 
1989 and was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 Regional Office (RO) in 
Milwaukee, Wisconsin administrative decision, which declined 
to reopen the claim for reconsideration of character of 
discharge.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board determined that the 
appellant's August 1989 discharge under other than honorable 
conditions constituted a bar to receiving VA benefits because 
it was due to willful and persistent conduct.   

2.  Evidence received since the March 1997 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The March 1997 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the March 1997 Board decision is 
not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the appellant.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the appellant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
appellant is expected to provide; and (4) request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  The requirement of requesting that 
the appellant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

The VCAA letter dated in November 2007 satisfied many of the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The appellant was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the appellant's request to reopen 
his claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the appellant that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The November 2007 letter informed the appellant that his 
claim had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the appellant 
to submit any new and material evidence relating his claimed 
back disorder to military service or showing that his drug 
abuse and domestic violence charge was not willful and 
persistent misconduct as defined by 38 C.F.R. § 3.12(d)(4).  
This letter was fully compliant with the requirements set 
forth in Kent v. Nicholson.  Id.

The Court has also provided specific guidance as to adequate 
VCAA notice regarding the character of discharge.  See Dennis 
v. Nicholson, 21 Vet. App. 18 (2007).  In this case, the 
November 2007 letter made clear that VA was adjudicating the 
appellant's status as a veteran prior to discussing the 
merits of any claims.  The appellant was also provided a copy 
of the regulation regarding character of discharge (38 C.F.R. 
§ 3.12).  The appellant was also told to provide information 
and evidence with respect to the events that led to his 
discharge and to state why he thought his service was 
honorable.  The Board finds this notice adequate.  See id.   
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service personnel records are in 
the file.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. 

New and Material Evidence

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)). 
 
The term "veteran" means a person who served on active duty 
and who was discharged or released therefrom under conditions 
other than dishonorable.  A discharge or release from active 
service under conditions other than dishonorable is a 
prerequisite to entitlement to certain VA benefits other than 
insurance.  A discharge under honorable conditions is binding 
on the VA as to character of discharge.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.12(a) (2009). 
 
Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12(a). 
 
Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent 
misconduct, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  Additionally, a discharge 
under dishonorable conditions will not constitute a bar to 
benefits if the individual was insane at the time of the 
offense causing the discharge.  38 C.F.R. § 3.12(b).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009). 

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's claim was originally denied in a March 1997 
Board decision.  In that decision, the Board determined the 
appellant's August 1989 discharge from military service was 
issued under conditions that constituted a bar to payment of 
VA benefits.  The Board held that the evidence indicated a 
repeat nature of the appellant's abuse of controlled 
substances while in service and, as such, this constituted a 
willful and persistent pattern of misconduct.  Moreover, the 
Board found the appellant's reports of repeated violation of 
military policy regarding use of controlled substances 
weighed against finding his service otherwise honest, 
faithful, and meritorious and denied the appellant's claim.  

At the time of the March 1997 Board decision, and as 
discussed therein, the record included the appellant's 
service treatment records and multiple contemporaneous 
statements by the appellant.  According to the service 
treatment records, the appellant received a hearing in June 
1989 before an Administrative Board who reviewed the 
appellant's case and made a recommendation with respect to 
his administrative discharge from service.  The evidence 
discussed during the June 1989 hearing, as described in the 
March 1997 Board decision, included a March 1986 drug and 
alcohol abuse statement of understanding, initialed by the 
appellant, wherein the appellant agreed drug abuse violated 
Navy standards of behavior and duty performance and would not 
be tolerated.  The record also included a May 1989 drug test 
wherein the appellant tested positive for 
tetrahydrocannabinol (THC).  In a June 1989 drug and alcohol 
dependence evaluation, the appellant admitted to the use of 
marijuana and amphetamines once a month.  The evaluation also 
noted that this was the third "drug/alcohol incident" for 
the appellant.  During the June 1989 hearing, the appellant 
reported using "crystal" on three occasions and using 
marijuana only once (on the occasion resulting in the May 
1989 positive urine sample).  The Administrative Board 
conceded the appellant was a "good worker" based on his 
performance record.  The claims file also included a 
statement from the appellant that his domestic dispute charge 
had been discontinued, that his use of marijuana was a one-
time, isolated incident, and pointed to his excellent service 
record.  

Since March 1997, potentially relevant evidence received 
includes multiple statements submitted by the appellant. 
 
For evidence to be new and material in this matter, it would 
have to tend to show that his drug use did not constitute a 
willful and persistent pattern of misconduct.  

The Board notes that the appellant's arguments regarding his 
character of discharge were already of record at the time of 
the last denial and that he has not otherwise submitted any 
new evidence.  In this regard, the Board notes that the March 
1997 Board decision specifically considered the appellant's 
arguments that his drug use was only a one-time incident and 
that he lied about multiple instances of drug use at and 
around the time of his in-service Administrative Hearing, 
that his prior performance and ratings demonstrated his 
overall honorable service, and that his domestic assault 
charges should not be considered because they were 
subsequently dropped.  Thus, his recent contentions are 
essentially cumulative of those already of record at the time 
of the last denial, and do not raise a reasonable possibility 
of substantiating the claim.  

As noted, the appellant's statements constitute neither new 
nor material evidence, in that such statements were 
previously considered in the March 1997 Board decision and 
they do not show a possibility of substantiating the 
appellant's claim.  Accordingly, the additional evidence 
received since March 1997 is not new and material and the 
claim may not be reopened.  Until the appellant meets his 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

New and material evidence sufficient to reopen a claim for 
reconsideration of character of discharge has not been 
received and, therefore, the claim is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


